Citation Nr: 1760098	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  10-08 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability as secondary to a fall caused by service-connected left knee disability.

2.  Entitlement to service connection for a neck disability as secondary to a fall caused by service-connected left knee disability.

3.  Entitlement to service connection for a traumatic brain injury (TBI) with headaches as secondary to a fall caused by service-connected left knee disability.

4.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to December 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2008, January 2010 and January 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In April 2015, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing; a transcript of the hearing is of record.

In a June 2015 decision, the Board denied service connection for a bilateral shoulder disorder, a neck disorder, and a TBI with headaches as secondary to a fall caused by service-connected left knee disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in a March 2016 order, granted the parties' joint motion for partial remand (JMR), vacating the Board's June 2015 decision with respect to those issues and remanded the appeal for compliance with the terms of the JMR.  In September 2016, these matters were remanded for development consistent with the JMR instructions.  In a December 2016 rating decision, the RO granted service connection for the Veteran's right shoulder disability.  Thus, this issue is no longer before the Board.

In a January 2016 decision, the Board denied service connection for a right knee disability.  The Veteran appealed the Board's decision to the Court, which in a May 2017 order, granted the parties' JMR, vacating the Board's January 2016 decision with respect to this issue and remanded the appeal for compliance with the terms of the JMR.

The issue of service connection for right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if any action, on his part, is required.


FINDINGS OF FACT

1.  A left shoulder disability is not related to any disease, injury, or incident of service, did not manifest within one year of service discharge, and was not caused or aggravated by the Veteran's service-connected left knee disability, to include the post-service fall.

2.  A neck disability is not related to any disease, injury, or incident of service, did not manifest within one year of service discharge, and was not caused or aggravated by the Veteran's service-connected left knee disability, to include the post-service fall.

3.  A TBI with headaches is not related to any disease, injury, or incident of service, did not manifest within one year of service discharge, and was not caused or aggravated by the Veteran's service-connected left knee disability, to include the post-service fall.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left shoulder disability have not been met. 38 U.S.C §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for a neck disability have not been met.  38 U.S.C §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

3.  The criteria for service connection for TBI with headaches have not been met.  38 U.S.C §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

The Veteran had various examinations and pursuant to the September 2016 remand, in October 2016; and a subsequent addendum opinion was provided in February 2017 in order to adjudicate his service connection claims.  The Board finds that, collectively, the VA examinations and opinions are adequate because, as discussed below, they are based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide details sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Moreover, the examiner, particularly the most recent October 2016 examiner, offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining an examination and VA opinion has been met. 

Further, the Board finds that there was substantial compliance with the Board's prior September 2016 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In the September 2016 remand, the Board directed that AOJ obtain any relevant evidence that may have come into existence since the file was previously at the AOJ, and obtain new VA examinations and opinions addressing whether the Veteran's service-connected left knee disability caused or aggravated his claimed left shoulder, neck, and TBI disabilities.  Subsequent to such remand, additional evidence, including October 2016 VA examinations and a February 2017 addendum opinion, was associated with the record. 

Accordingly, the Board finds that there has been substantial compliance with the September 2016 Board remand directives with respect to the issues decided herein and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.
Analysis

The Veteran seeks entitlement to service connection for disabilities claimed as left shoulder disability, neck disability, and TBI with headaches as secondary to his service-connected left knee disability.  Indeed, he contends they arose from a fall in July 2009 and this fall was caused by his service-connected left knee disability. In this regard, he is service-connected for patellofemoral pain disorder with synovitis of the left knee.  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  The Veteran has not contended, nor is there any evidence in the record to support a contention, that the onset of any of his claimed disabilities occurred during or are related to service. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303 (b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Although arthritis is one of the enumerated conditions, for the purposes of 38 C.F.R. § 3.309 there is no indication, by way of objective evidence or the Veteran's statements that arthritis symptomatology was continuous since service.  Thus, service connection for a left shoulder or neck disorder on a presumptive basis as a chronic disability is not merited.

As there is no evidence or allegation that the Veteran's disabilities are medically-related to his military service on a direct or presumptive basis, the Board finds it appropriate to limit the analysis to secondary service connection.  See Robinson v. Mansfield, 21 Vet. App. 545, 559 (2008), aff'd, Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

With the above criteria in mind, the Board notes that VA treatment records dated July 24, 2009, documents the Veteran seeking treatment at the emergency room (ER) because of a fall.  Subsequent VA treatment records document his complaints and treatment for neck complaints.  VA treatment records also document the Veteran's complaints and treatment for headaches which he claimed started after his fall.  See, for example, VA treatment records dated in January 2010, February 2010, December 2010, May 2011, and September 2011.

As to the TBI with headaches, the Veteran was afforded a VA examination in March 2012 and he was diagnosed with tension headaches.  After a review of the record on appeal and an examination of the Veteran, the examiner noted that the Veteran indicated he began having headaches in 2009 when he was getting out of a van and his left knee gave out.  He indicated that he landed on his nose and has experienced headaches since then.  The Veteran reported that the headaches are bifrontal.  The examiner opined that the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition because no head injury or headache was documented in conjunction with the July 2009 incident.  He noted that the knee giving out was not mentioned on the ER note.  He concluded that judging by the pertinent progress notes, the Veteran's headaches seem to have started later, which would not be suggestive of post-traumatic etiology.

As to the neck, the Veteran was afforded a VA examination in November 2014 and at that time was diagnosed with degenerative disc disease.  After a review of the record on appeal and an examination of the Veteran, the examiner noted that the Veteran's neck disability is less likely than not (less than 50 percent probability) proximately due to or the result of the service connected condition.  He noted the neck condition is degenerative in nature and not likely due to injury.  He noted that the Veteran did not complain of neck pain following the fall in July 2009.  The examiner noted that the reason for a CT of his neck done following the fall was due to the right arm symptoms the Veteran reported he was experiencing after the fall.  He further noted that the neck disability was not aggravated beyond its natural progression due to the fall.

As to the left shoulder, the Veteran was afforded a VA examination in November 2014 and at that time was diagnosed with arthritis with associated impingement syndrome.  After a review of the record on appeal and an examination of the Veteran, the examiner opined that the left shoulder disability is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected left knee disability because his left shoulder is degenerative in nature and not likely due to injury.  He noted that the Veteran did not complain of left shoulder pain following the fall in July 2009.  Also, the examiner opined that the Veteran's left shoulder disorder was not aggravated beyond its natural progression by the fall.

As noted in the Introduction, these issues were remanded in September 2016 to ensure compliance with the March 2016 JMR.  Pursuant to the remand, the Veteran underwent additional examinations in October 2016.

Relevant to the left shoulder, the examiner noted he reviewed the entire file, to include the Veteran's statements and that based on the examination findings and review of the file, the left shoulder is less likely than not (less than 50 percent probability) proximately due to or the result of his service-connected left knee disability.  Additionally, the examiner opined that the left shoulder disability was not aggravated beyond its natural progression by his service-connected left knee disability.  The examiner states the left shoulder is degenerative in nature and not likely caused by the fall.  He noted that at the time of the injury, the Veteran did not report or complaint of shoulder pain.  He indicated that the mechanism of the injury does not point toward left shoulder aggravation.  In addendum, the examiner noted that careful review of the Veteran's lay statements including timeline written on December 31, 2013 and adjunct letter on January 1, 2014 did not offer new evidence that alters the fact that his left shoulder is degenerative in nature and more likely related to age, than to the post-service fall in 2009. 

Lastly, the examiner indicated that the Veteran had moderate glenhumeral arthritis in his left shoulder on x-ray dated March 14, 2012, which is degenerative process that takes years to develop and it is medically reasonable to state the left shoulder condition was present at the time of the fall in 2009.

Relevant to the neck disability, the VA examiner reported that a review of the file has been completed in conjunction with the examination and the provided medical opinion. 
On examination, the Veteran was diagnosed with degenerative arthritis of the cervical spine.  Based on the examination findings and review of the file, the examiner opined the condition claimed is less likely than not (less than 50 percent probability) proximately due to or the result of the service-connected left knee disability.  Additionally, the examiner opined that the cervical spine disability was not aggravated beyond its natural progression by the service-connected left knee disability.  The examiner indicated that the neck disorder is degenerative in nature and not likely caused by the fall.  He noted that at the time of the injury, the Veteran did not complain of neck pain.  Further, he noted that the mechanism of the injury does not point toward neck aggravation.

In addendum, the examiner states careful review of the Veteran's lay statements including timeline written on December 31, 2013 and adjunct letter on January 1, 2014 did not offer new evidence that alters the fact that the neck disorder is degenerative in nature and more likely related to age, than to the status post fall in 2009.  Lastly, the examiner states the degenerative changes in the cervical spine are multilevel which points toward a non-acute injury origin and the MRI of the cervical spine conducted in 2010 demonstrates multilevel findings which were chronic in nature and not acute findings.

Relevant to the TBI with headaches, the VA examiner has reported that a review of the file has been completed in conjunction with the examination and the provided medical opinion.  On examination, there was no noted TBI or residuals of a TBI. Instead, the Veteran was diagnosed with tension and cluster headaches.  The examiner opined that the condition claimed was less likely than not (less than 50 percent probability) proximately due to or the result of the service-connected left knee disability.  The examiner indicated the natural history of TBI is that symptoms are worst proximate to the time of the injury and do no present months or years after the injury.  He noted that the treatment records do not support a diagnosis of TBI from the July 2009 fall.  Indeed, the examiner noted that there is no mention of alteration of consciousness or headaches associated with the fall; not in the initial ER visit nor with the primary care physician in the following months.  The examiner states the Veteran was diagnosed with tension headaches on February 26, 2010 and cluster headaches on June 30, 2014 and morning headaches which are likely due to sleep apnea.  In addition, the examiner states the headaches are also related to a motor vehicle accident which occurred in May 2016.

In April 2017 correspondence, the Veteran reiterated his contentions that his current disabilities were due to a fall as a result of his service-connected left knee disability.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for left shoulder, neck and TBI disorders.  In this regard, the Board places great probative weight on the VA examiners' collective opinions that the Veteran's disorders were not caused or aggravated by his service-connected left knee disability.  The Board observes that VA examiners considered the Veteran's record and medical history in rendering the opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  The examiners, particularly, the October 2016 examiners clearly reviewed the claims file and summarized pertinent clinical records, to include the previous examinations and opinions of record, if any, so they were fully aware of the extent of the Veteran's claimed disorders.  Additionally, the VA examiners provided etiological opinions, complete with the rationale described above.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Consequently, the Board assigns great probative value to the VA examiners' collective opinions. 

Further, the October 2016 VA examiner clearly opined that the Veteran's disabilities were not aggravated by his service-connected left knee disability and provided a sufficient rationale for such opinions based on medical evidence showing that such was most likely related to degenerative changes that are due to the aging process.  Further, the headaches were shown to be tension headaches that were due to non-service connected conditions.  As discussed above, the Board finds the addendum opinions to be sufficient for appellate review and of high probative value. 

Consequently, based on the foregoing opinions, the Board finds that the preponderance of the evidence weighs against finding that the Veteran's left shoulder and neck disabilities; as well as claimed TBI residuals are caused or aggravated beyond the natural progression by his service-connected left knee disability, to include the post-service fall. 

The Board recognizes that the Veteran has contended that his disabilities stem from the July 2009 fall as due to his service-connected left knee giving way.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that they observed and that are within the realm of their personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 - 470 (1994); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The Board notes that although the Veteran's statements are competent to describe his history of left shoulder pain, neck pain, and TBI residuals due to the fall; however, as the cause of an orthopedic or neurological condition involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and effect relationship, he is not competent to render such a complex medical opinion regarding etiology of a disability of the left shoulder, neck, or TBI residuals. 

As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's opinion on this point is insufficient to provide the requisite nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Further, his assertions have been addressed by a competent medical professional and found to be not supportable.  See February 2017 addendum opinion.  Therefore, his lay assertions are less probative than the medical evidence discussed above.

Finally, no other medical evidence of record refutes the VA examiners' opinions.  In this regard, none of the remaining VA treatment records suggests an etiological relationship between the current left shoulder, neck and claimed TBI residuals; and his service-connected left knee disability.  As such, given that the medical evidence of record shows that the Veteran's disabilities are not proximately due to or aggravated by the service-connected left knee disability, service connection on a secondary basis is not warranted.


ORDER

Service connection for a left shoulder disability as secondary to a fall caused by service-connected left knee disability is denied.

Service connection for a neck disability as secondary to a fall caused by service-connected left knee disability is denied.

Service connection for a TBI with headaches as secondary to a fall caused by service-connected left knee disability is denied.


REMAND

In the May 2017 JMR, the parties determined that the August 2015 VA examination report that the Board relied on in its decision was inadequate.  Indeed, the parties found that the examiner incorrectly stated that following an August 1973 separation examination, there was a period of approximately 30 years without the right knee condition being mentioned.  The parties noted, however, the Board found in its decision that the Veteran's post-service treatment records document specific right knee complaints starting in 1985.  It was not clear to the parties how the Board concluded that the opinion was adequate and the most probative, given the August 2015 VA examiner's inaccurate statements.  The parties indicated that another opinion should be obtained.  Thus, the Board must remand this matter for compliance with the Court's order granting the parties' JMR.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson 19 Vet. App. 414, 425 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claim file to the August 2015 VA examiner for an addendum opinion.  The examiner is requested to again address whether the right knee disability was incurred in service, or was caused or aggravated by his service-connected left knee disability.  

In so providing the opinion, the examiner is asked to address the right knee complaints documented in the post service treatment records starting in 1985 (12 years post-service, and not 30 years as noted in the original opinion) (i.e., January 1985 physical examination, October 1986 medical certificate, October 1994 treatment record, etc.).

If the examiner cannot form an adequate medical opinion without a new examination of the Veteran, or if the August 2015 VA examiner is unavailable, then schedule the Veteran for an examination by an appropriate VA medical professional who should review the file, and in turn provide the requested opinion. 

In either case, if the examiner is unable to provide an opinion without resort to speculation, the examiner should provide a rationale for why such an opinion could not be provided without resort to speculation.  The examiner should also address whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

2.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


